Case 1:19-cv-02521-LDH-RER Document 41 Filed 01/07/20 Page 1 of 4 PageID #: 758




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 CHALAMO KAIKOV,                                                            19-cv-2521-JBW-RER
                                     Plaintiff,

                  -against-                                             PLAINTIFF’S SUPPLEMENTAL
                                                                        MOTION FOR TEMPORARY
                                                                        RESTRAINING ORDER AND
                                                                        PRELIMINARY INJUNCTIVE
                                                                        RELIEF
 ARIHAY KAIKOV, et.al

                                     Defendants,
 -------------------------------------------------------------------X

         Plaintiff Chalamo Kaikov (“Chalamo”) files this Motion for Temporary Restraining

 Order and Preliminary Injunctive Relief against Defendant Arihay Kaikov (“Arihay”). On

 December 27, 2019, Plaintiff, upon learning that Arihay sold one of the Investment Properties

 and is likely to dissipate proceeds from the sale filed a Motion for Preliminary Injunction seeking

 to prohibit the Kaikov Defendants from selling or interfering with the remaining properties for

 which he used Plaintiff’s money.1 As stated in the Declaration of Ariel Kaikov (“Ariel Dec.”),

 on January 3, 2020, in response to Plaintiff’s motion, Arihay ambushed tenants of the property at

 905 Mother Gaston Boulevard, Brooklyn, NY (“905 Mother Gaston”) - Investment Property

 that is continued to be managed by Plaintiff’s sons, Ariel and Khanan and the only property

 remaining under their control - and demanded that the tenants transferred their leases to his own

 company, 905 Mother Gaston Corp. instead. As stated in the Ariel Dec., Arihay also directed

 tenants not to call or speak with Ariel, lied to them that Ariel is in jail; and was threatening at

 least one tenant, who was feeling very scared. Ariel Dec., ¶¶ 10-13.




 1
  Plaintiff incorporates and relates hereto on facts and arguments made in the Motion, filed as
 Docket No. 38.
Case 1:19-cv-02521-LDH-RER Document 41 Filed 01/07/20 Page 2 of 4 PageID #: 759




         In short, Arihay is attempting to illegally and unlawfully take over the remaining property

 (out of 10) that is still under Plaintiff’s control; leave Plaintiff without any redress in the event

 Plaintiff is successful in this lawsuit; interfere with relationship with the tenants and try to have

 negative impact on Plaintiff, Ariel and Khanan’s reputation, who have managed the building

 since 2016. As a result, Plaintiffs now move this Court for immediate entry of injunctive relief –

 in addition to relief sought in Plaintiff’s Motion for Preliminary Injunctive Relief - issuing a

 TRO pending a hearing on the merits on the preliminary injunction sought by Plaintiff in this

 matter preventing Arihay Kaikov and his agents from:

         1.      Interfering in any way with current operation and management of the property

                 located at 905 Mother Gaston Boulevard, Brooklyn, NY 11212 (the “Property”),

                 including but not limited to making repairs, alterations, construction, demolition,

                 renovations, changing locks, or performing any other work on the Property;

                 damaging property in any way, or acting in any other way that may affect

                 operation of the property in the ordinary course of business;

         2.      In any way affecting, altering or modifying the title to the Property or

                 encumbering, transferring, selling or contracting the Property;

         3.      Contacting any current tenants of the Property in person, by telephone, email or

                 otherwise, with intent to make them modify and/or change their current leases;

                 discussing ownership of the building, or defaming Plaintiff, Khanan Kaikov, and

                 Ariel Kaikov;

         4.      Threatening, defaming, harassing, intimidating, or taking any other unlawful

                 action against Plaintiff Chalamo Kaikov or his sons, Khanan Kaikov, and/or Ariel

                 Kaikov.


                                                    2
Case 1:19-cv-02521-LDH-RER Document 41 Filed 01/07/20 Page 3 of 4 PageID #: 760




        5.      Any further relief as the Court shall deem just, proper, and equitable.

        Plaintiff further asks that the Court schedule a hearing on the preliminary injunction

 pursuant to Rule 65. 2

                                                      Respectfully submitted,



 Dated: January 7, 2019                               TEMKIN & ASSOCIATES, LLC



                                                      Maria Temkin, Esq. (pro hac vice)
                                                      1700 Market Street, Suite 1005
                                                      Philadelphia, PA 19103
                                                      Tel. (215) 939-4181
                                                      maria@temkinlegal.com

                                                      Attorneys for Plaintiff Chalamo Kaikov




 2
   Prior to filing this Motion, the undersigned counsel contacted counsel for Defendant to see
 whether Mr. Kaikov will consent to the requested relief voluntarily. Defendants refused. A copy
 of the correspondence is attached as Exhibit A hereto. Arihay now claims that the deed to 905
 Mother Gaston he transferred to 911 Realty on December 9, 2016 from Defendant Royal A&K
 Realty, Inc. (see Exhibit B) was not correct and therefore, Defendant Royal A&K was entitled to
 transfer the deed to another newly formed company. This further evidences the length at which
 the Kaikov Defendants will go to fraudulently divert any remaining assets and funds in order not
 to repay money he received from Plaintiff.
                                                  3
Case 1:19-cv-02521-LDH-RER Document 41 Filed 01/07/20 Page 4 of 4 PageID #: 761




                                  CERTIFICATE OF SERVICE

        I certify that on this 7th day of January, 2020, I served a copy of Plaintiff’s Motion for
 Temporary Restraining Order and Preliminary Injunctive Relief along with Order to Show Cause
 and supporting Declaration of Ariel Kaikov and exhibits via ECF filing on all parties of record as
 follows:

                                     Charles Horn, Esq.
                                   Daniel S. Hallak, Esq.
                        THE RUSSELL FRIEDMAN LAW GROUP, LLP
                              3000 Marcus Avenue, Suite 2E03
                               Lake Success, New York 11042
                                     dhallak@rfriedmanlaw.com
                                      chorn@rfriedmanlaw.com
                           Attorneys for Defendants Arihay Kaikov, Pacific
                             2340 Corp., Royal A&K Realty Group, Inc.,
                          A&E.R.E. Management Corp., NY Prime Holding,
                                  LLC and AG Realty Bronx Corp.

                               Alex Kadochnikov, Esq.
                               Andreas E. Christou, Esq.
             SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP
                         80-02 Kew Gardens Road, Suite 600
                              Kew Gardens, NY 11415
                                      akadochnikov@sbagk.com
                                      achristou@abzlaw.com
                          Attorneys for Defendants Dustin Bowman and
                      Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP




 Dated: January 7, 2020                              TEMKIN & ASSOCIATES, LLC



                                                     Maria Temkin, Esq. (pro hac vice)
                                                     1700 Market Street, Suite 1005
                                                     Philadelphia, PA 19103
                                                     Tel. (215) 939-4181
                                                     maria@temkinlegal.com

                                                     Attorneys for Plaintiff Chalamo Kaikov



                                                 4
